It took a few moments before we could open the sitting, because I was afraid that the lights were going out all over Europe, but thankfully they have now come on again.
Today we have the very last sitting of this parliamentary term and probably also the last sitting to be held in this Chamber. I think that many people will be glad if we can then move into a new Chamber, but for quite a few this is also their last day's sitting and it is no doubt an occasion tinged with sadness. I also see that a good many colleagues have already embarked on the election campaign and the House is no longer full to capacity. I should like to thank all those who are staying on here today, the so-called Friday club, which is indeed a very alert and active club which will see things through here to the end.
I should like to thank everyone, and above all to wish you well and hope that you will be back! And to those who are not returning, I also send my best wishes for the future.
Madam President, I thought you showed great respect today by having the lights dimmed to say a dignified goodbye to all those colleagues who are with us this Friday and for whom today will be their last day in Parliament. I would like to add that as Vice-President you have always made Friday mornings enjoyable occasions for us. Thank you very much.
Applause
Thank you, Mrs Oomen-Ruijten.
Before we move on to the approval of the Minutes, there are two points of order.
Madam President, on a point of order. Can you confirm that the Bureau agreed yesterday to send a delegation to meet Mr Rugova and, if that is the case, can you draw the attention of political groups to Rule 91 of the code of conduct, Annex 1, Articles 1 and 2, which says that before a Member may be validly nominated as an office-holder, or participate in an official delegation, he must have duly completed the declaration provided for in Article 2. Can you confirm that rule will be applied?
The Rules of Procedure are just the same for the Conference of Presidents, Mr Ford!
Laughter
The nominations have taken place, and I assume that all those who have been nominated will have been informed of this individually. In any event, that is the instruction that was given.
Madam President, on a point of order. As you know, during my time here, I have made a great play of raising these points of order. Today is a very important day for this House and it is a very important day for my country, Scotland. We have just had the first democratic election for our Parliament.
Applause
We in the European Parliament appointed an officer to liaise with it, Mr Dermot Scott. He took up his position in February.
For those politicians who are interested, the latest state of play is as follows: Labour 56, the Nationalists 25, the Conservatives 9, the Liberal Democrats 3 and others 3. It looks as though it will be a very interesting situation and could I therefore suggest that we write to Mr Dewar, who is the Secretary of State for Scotland, wishing him well in his new venture.
Madam President, in January I submitted an urgent written question to the Council about five Angolan MPs who were imprisoned last December without charge and without trial. The legal period of nine days allowed in Angola had expired by then. The least that we as MEPs can do is to look out for fellow MPs who are suffering oppression. Although I am coming to the end of my term in office, I would urge you, Madam President, to ensure that I receive a written answer to my question about the five Angolan MPs.
Thank you, Mrs van Bladel. Unfortunately, there are no fixed time limits for the answering of questions by the Council, but we will once again press for you to be given this answer as soon as possible.
Madam President, on 15 March I submitted a written question to the President about his statement concerning the working place in Luxembourg and the seat of the European Parliament's secretariat there. The President had said that Parliament's secretariat would be leaving Luxembourg once Luxembourg became the seat of another international institution that was to employ 1 200 officials or other people.
Shout of 'What a good idea!'
I do not know whether it is a good idea or not, but I have asked Parliament's President and Bureau to comment on the statement. He has not done so. I think I am entitled, having waited since 15 March, to a written response from the President about what he said, and if he claims not to have made this statement he should say so. I would ask you, Madam Vice-President, to make sure that I receive a written answer to my question of 15 March.
Thank you, Mrs Lulling. Your comments will be recorded in the Minutes, and I will once again take steps to ensure that you receive your answer.
VOTES
We shall now move on to the votes.
Proposal for a Council Regulation (ECSC, EC, EURATOM) incorporating daily subsistence allowance rates for officials on mission within the European territory of the Member States of the European Union for Austria, Finland and Sweden into Article 13 of Annex VII to the Staff Regulations of officials of the European Communities (COM(99)0133 - C4-0226/99-99/0076(CNS))
Parliament approved the Commission proposal
The next item is in principle the report by Mr Jarzembowski. However, I have to tell the House that we have not yet received the opinion of the Committee of the Regions. With your agreement, I should like to defer this item. We are waiting for the information, and if it arrives in good time, it can still be taken into account.
Madam President, I wholeheartedly endorse what Mrs Oomen-Ruijten said about your conduct of our business, but with all due respect I would urge that we should vote on the Jarzembowski report. We discussed the possibility with the Legal Service of voting today and forwarding the results later, subject to receiving the approval of the Committee of the Regions. There are still quite a lot of Members here for a Friday, which is why I would seriously urge you to hold the vote.
We had intended to wait for this, Mr Swoboda, but I have just been informed that the answer from the Committee of the Regions is no longer expected to arrive today. I shall therefore put this to the vote now.
Recommendation for second reading (A4-0245/99), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council (13651/3/98 - C4-0037/99-96/0182(COD) - former 96/0182(SYN)) with a view to adopting a Council Directive on the charging of heavy goods vehicles for the use of certain infrastructures (Rapporteur: Mr Jarzembowski)
The President declared the common position approved
I would point out that this approval will only take effect once the opinion of the Committee of the Regions has been received, pursuant to Article 71 of the Amsterdam Treaty.
Madam President, I just wanted to point out that we should adopt this provisional opinion. I would also like to compliment you on your new hair style.
Laughter
In fact it is not new, but one always looks a little fresher after a visit to the hairdresser!
Laughter
I should like to begin by congratulating the Committee on Legal Affairs and Citizens' Rights and the rapporteur for all her hard work during the procedure involved in drawing up this proposal for a directive on the recognition of qualifications, a subject which is a highly sensitive one in the Member States.
The negotiations with the Council have not exactly been easy, but they have produced a fairly satisfactory compromise, even though as we all know a compromise is always just the least worst solution.
I must admit that some progress has been made in this field since the 1960s. We have gradually moved from sectoral directives regulating various activities to a horizontal approach based on the principle of mutual recognition and two key directives from 1989 and 1992.
Clearly, I support the proposals to repeal the sectoral directives. These were supposed to be directives on liberalisation, but in fact they involved various measures that were intended to be transitional but which went on for much longer than necessary, inevitably producing restrictions on freedom of movement and freedom of establishment.
I am also in favour of improving and consolidating the general systems for the recognition of qualifications. Although there is fairly satisfactory provision in law for the recognition of qualifications, it is not adequately translated into practice, and Europe's citizens still face too many problems when they try to use their professional qualifications and experience in other Member States. I know what I am talking about, because I have heard stories from many young French students wanting to work in Belgium, particularly in the medical field, about the rejections they have faced. Another even more flagrant example of discrimination is the situation of foreign language assistants at universities in Italy, which everyone has heard about.
I think these kinds of situations are extremely serious. They are worrying not just because of their effect on the free movement of people and freedom of establishment, but above and beyond that because they are a threat to European citizenship. How can we expect Community nationals to feel any sort of sense of belonging to the European Union if, in their everyday lives or in doing something as natural as looking for work, they are rejected just because they come from one Member State or another? The problem is a very complex one, I know.
This is why we need to deal with it, so that it is easier for workers to move around within the European Union. The recognition of qualifications is one way of going about this, and the proposal we are considering today is a step in the right direction.
Malangré report (A4-0234/99)
Madam President, I voted in favour of the report by Mr Malangré because I believe that it is of great importance and that its content is extremely sound.
The last committee report for this parliamentary term confirms the old adage of 'last but not least'.
It responds to a pressing need, and the lack of attention it has received until now is at odds with the intensive harmonisation achieved in so many aspects of commercial law, from company law to some specific points on insolvency, such as deposit-guarantee schemes for trouble-stricken credit institutions.
The lack of minimum rules for insolvency proceedings has enormous repercussions for the Union's territory as it means that the single market is being built without a roof.
Mr Malangré's proposal is based on Article 65 of the EC Treaty, as amended by the Amsterdam Treaty, and I support it. However, I understand that this is not only a procedural issue and that with Article 65, we would find ourselves in a situation whereby unanimity is required in the Council.
For this reason, I should like to point out to future legislators that the basis provided by Article 95 - ex Article 100a - is valuable in terms of approximating all the provisions that relate to the workings of the internal market by means of a directive.
Madam President, on a point of order. I wonder if, on my last day in Parliament, you could just solve a little mystery for me. How is it that somebody who is not present and has not taken part in the vote can submit an explanation of vote? I am fascinated by this!
You are right, Mr Hallam. One can only give an explanation of vote if one has actually taken part in the vote. But that is checked carefully every time.
Potato starch
The next item is the proposal for a Council Regulation amending Regulation (EC) No 1868/94 establishing a quota system for the production of potato starch (COM(99)0173 - C4-0214/99-99/0088(CNS)).
Madam President, alongside its decision on compensation for the reduction in the price of cereals, the Agriculture Council also adapted the compensation paid for the production of starch potatoes. It was agreed to fix the compensation for potato growers, given solely in the form of hectare premiums, at a higher level than the Commission had proposed, provided that the number of hectares was reduced accordingly, so that the overall decision would be budget-neutral in relation to the original Commission proposal. This could only be achieved by reducing the national potato starch quotas by an agreed percentage, albeit in an adapted form, with the larger producers giving up more than the smaller.
The Council and the Commission rightly called for the European Parliament to take a decision on the compensation and the potato starch quotas simultaneously, simply as a matter of good management. If we approve this Commission proposal on reducing the quotas, we shall be making the growers' incomes a little more secure; otherwise they would have been hit particularly hard by the new policy. In certain areas, the production of starch potatoes is a vital concern. The quota proposal, in conjunction with the decision on compensation for starch potato growers, has no effect whatsoever on the competitive position of the processing industry - in actual fact the production of potato starch is being slightly reduced, so the producers of other starches can hardly object to that.
Madam President, I have always been proud that we have consistently succeeded in the CAP in finding sensible ways of linking the interests of primary producers and processors, while at the same time giving equal weight to the interests of consumers and taxpayers. The potato starch sector shows the successful operation of the CAP in a nutshell. It is a good example of an extremely dynamic and inventive sector which offers prospects for the non-food use of agricultural crops. I would like to thank my colleagues for their cooperation in continuing the development of what is an extremely well-constructed policy.
Madam President, potato growing is a significant and promising area of agriculture, with its strong potential for new openings. Sweden has a fairly sizeable potato sector. Our negotiations for membership of the Union coincided with the dying days of alcohol production using potato starch. Now that this activity has ceased, potato growing - for the purposes of industrial starch production - has had to be cut back considerably. This in turn has led to problems for farmers in areas where the land is suited to such crops.
A new regulation is now being proposed, under which quotas will be reduced. The reductions will, however, be somewhat lower for countries with low-volume quotas. I find this a satisfactory solution. It is certainly better than it might have been. I have no objections; in fact, I applaud the proposal. What I would like to stress is the special value of potato starch as a raw material for industry. It is very good for paper manufacturing and there is scope for using it in many new sectors. This is the type of product that should be at the heart of our future investment and development strategies for agriculture.
Madam President, the Commission proposal to reduce the production quotas for potato starch forms an integral part of the Agenda 2000 package approved in Berlin. It is therefore a good idea for us to deal with it as a matter of urgency today.
The regulation of the market in potato starch is closely linked to the regulation of the market in cereals, and rightly so, since potato starch producers are largely operating in the same market as the cereal starch industry. It is therefore extremely important that the subsidies for potato starch should be kept closely in line with the level of aid for cereals.
The Commission's original proposals seriously affected the balance between potato starch and cereal starch and would have had disastrous consequences for the incomes of potato starch producers. The Commission wanted to pay compensation of only 44 % of the price reduction, but the Council rightly corrected this by increasing the income premiums to 75 % of the price reduction. To keep this budget-neutral, the Council linked this decision to the regulation reducing the quotas, a solution that the sector can live with.
A reduction in the quotas is also very much in line with the current supply and demand situation on the potato starch market. A few years ago, the European quota was increased for political reasons. The new Germany was allocated a reserve of 110 000 tonnes, while the most recent Member States got a quota of almost 170 000 tonnes. All of this led to overproduction on the European market.
In short, the proposal to reduce the quotas deserves our full support. It enables potato starch producers to be offered reasonable compensation for the price reduction, and it is a decision which the current market situation also justifies.
Madam President, I had the opportunity earlier in the week to tell the House how important it was to deal with this proposal this week. It is entirely logical that we should vote on the potato starch sector in the same week that we have voted on Agenda 2000. My group believes that potato starch production is of enormous economic importance in certain areas of Europe, which is why it is absolutely vital that the balancing premium should be maintained. We think that potato starch and cereal starch should in principle always receive the same payments.
The Commission proposal to reduce the production quotas and increase the compensation payments for potato starch seems like a good idea, mainly because future developments on the world market could yet take us by surprise. I also think it is important that the Commission should ensure that the compensation payments are made directly to the farmers, if at all possible. If there are fewer middle-men, there is less chance that money will be used for other purposes, so we must ensure that wherever possible the payments go directly to the farmers.
Finally, I would like to say something this morning in support of the development of new technologies. There are a number of technological developments that would make potato starch an ideal sector to promote. I think the Commission needs to pursue an active policy here and should say that it is compulsory to use certain agricultural products in the interests of the environment. This would create a new market for such products and would also be good for the environment.
Firstly I would like to express my appreciation for your acceptance of the urgency procedure for this proposal. Parliament is aware that the proposed reduction of the potato starch quota is very much linked to Agenda 2000. Only yesterday Parliament expressed a positive opinion on the Agenda 2000 package. This includes price reductions and compensation for both cereals and starch potatoes.
The compensation for starch potatoes was set at a higher level - 75 % - as compared to cereals - 48 %. The potato starch sector fears that a lower compensation would endanger its raw material position. The sector accepts a quota reduction in return.
The proposal for quota reduction before us fully neutralises the budget impact of the higher compensation rate.
Thank you, Mrs Gradin.
The debate is closed.
We shall now proceed to the vote.
Parliament approved the Commission proposal
Hannover 2000
The next item is the report (A4-0195/99) by Mr Hoppenstedt, on behalf of the Committee on Culture, Youth, Education and the Media, on the communication from the Commission to the Council and the European Parliament entitled 'EXPO 2000 Hannover' (COM(99)0131 - C4-0153/99).
Madam President, ladies and gentlemen, Commissioner, when the House discussed Expo 2000 in 1990, Venice was still being mooted as a possibility. It was made clear that it would be tantamount to a natural disaster if Venice was chosen to host the exhibition. At the time, and without realising, of course, that I would be speaking as the rapporteur on the last day of this five-year parliamentary term, I said that if Venice was not going to be considered, Hanover should be Europe's representative to compete against Toronto. We know the outcome. Today, some ten years later, we are voting on how Europe is to participate.
There is quite a background to this, of course, because for the last 18 months we, and I myself in particular, have been working to move this whole project forward so as to ensure that there is adequate funding for the European Union to be represented at Hanover, and that is by no means an easy task, as you know. This was why we made such a push last year for the 1999 budget, and thanks to all those colleagues who recognised how important it was for the European Union to take part in Hanover, particularly in the year 2000, it was voted through. I would like to thank all those responsible.
I was entrusted with the report in March 1998, not March 1999 as it says here, and since then quite a lot has happened. However, the report itself has appeared rather late in the day. This was because the Lisbon World Exhibition was also important for the European Union and the Commission was very much taken up with it. But it was not too late, because the European Union will be in one of the Expo General Commissariat's pavilions and will have an excellent position at the head of the European Boulevard near the Plaza. I think the European Union has a good chance of attracting a large number of visitors. As I have said in my report, we do not want the entrance to the European Union to be through the back door to some building or other. No, the European Union must be open to all spectators, and this is what we have achieved through our work together. If we can look forward to a total budget of some EUR 15 million, including the 2000 budget, then it is all thanks to the efforts of our colleagues. And we need the money, because this pavilion looks both back to the past and forward to the future. The theme in Hanover is 'Humankind - Nature - Technology', depicted in various imaginative ways, and what institution could be in a better position than the European Union to bring together all the various ideas from around the world and in the Member States, and to disseminate these ideas to give new impetus for the future?
I think that we have also been quite successful in having a square near the European pavilion or the European exhibition named after Robert Schuman as an indication of how important Robert Schuman was for the development of Europe, and to have a square that will remain in use in the future. The exhibition centre and buildings will not be disappearing, but are to remain as a living centre in Hanover and the European Union.
There is another European element in the European Union's exhibition on the theme of 'Humankind - Nature - Technology': the euro. The euro will be featured as one of the most recent developments that is of enormous importance for the future in particular, and we have arranged with the relevant bodies, including through requests made by our committees here in the House, to be able to use the euro as an electronic currency. I think that it is important for the many millions of visitors to be able to use the euro and to explain to other people how it will work in future.
I think that everyone will pull together on this, including in the future, and since I will no longer be here in Parliament, I would ask Doris Pack, Paul Rübig and others to ensure that it is a success.
As I have said, I will not be returning to Parliament, and I should like to thank all those colleagues who have worked so closely with me in the Committee on Economic Affairs and the Committee on Culture, especially on these topics that are so important for the future. I should also like to thank the interpreters sitting in their booths, who have communicated our activities here to others. My thanks go to everyone, and I hope to see you again in some other arena in the future!
Applause
Madam President, I should like to begin by thanking Mr Hoppenstedt for all his hard work on this issue, and we all hope that Hanover will be a huge success. It is extremely important for the European Union to be involved in an event like Expo 2000, which will attract enormous attention from the media and the public. It is important to present an image of Europe for inward consumption, for the Union's own citizens, but also outwardly, for visitors from around the globe.
The EU must get closer to the people in its activities, raising its profile among passing trade, as it were, and the Expo is an ideal forum for this. In the Committee on Culture too we have repeatedly stressed that the exhibition should not just show Europe's economic successes, but should also illustrate the European Union's cultural diversity and in particular its successful programmes. I would also urge - and this is addressed to the organisers of the exhibition - that Parliament should be able to demonstrate its independent role in initiating these programmes, and it should be kept entirely separate from the Commission both in the pavilion and in the budget for the event.
Finally, I should also like to take the opportunity to urge the Council once again not just to be proud of our cultural achievements here, but to ensure that there is sufficient funding for the programmes, because there is absolutely no point in getting the public interested in all these wonderful programmes that the European Union organises if the level of funding is just a joke.
Madam President, I should like to thank Mr Hoppenstedt most sincerely for his excellent report, which I have followed with great interest - not so much the exhibition in Hanover as the problems that it has generated. I am also glad that Mr Elchlepp spoke on the subject, for the simple reason that he too produced a wonderful report on an earlier occasion which I still remember with pleasure. I would like to thank him once again for that report.
Like any exhibition, the Expo in Hanover will be very important if it is used for the right purpose, as Mr Hoppenstedt underlined. But I would also like to look a little further forward, because there will be other exhibitions in future, and we should be starting to think now about things that will be vital for these future events. Time and again the vital cultural dimension is missing, as Mr Hoppenstedt rightly said, yet this is one of Europe's great strengths, and we should focus more attention on the cultural side of things instead of selling it short.
Secondly, we should remember that we have not always done ourselves justice here, particularly at exhibitions. As the 2005 Expo is, I am delighted to say, to be held in Nagoya in Japan, I would point out that the exhibition in Osaka led to a number of scandalous bureaucratic blunders, when they built the Europe pavilion but refused to put up the Coudenhove-Kalergi statue. After a wave of protests the European Community, as it was then, explained that it could not afford it. Then came the most shameful thing of all - the Japanese themselves bought a very fine Coudenhove-Kalergi statue for the pavilion. This also reminds me of something that happened here in this very building with a statue that was removed by the bureaucrats and has now been returned. We should think of our own roots, and when we go to Japan in particular - and 2005 is not so far away - we should focus on the links we have with these countries.
The fact is that we cannot afford to operate just within the European Union: we must also take Europe out into a world that is, whether we like it or not, becoming increasingly globalised and in which partnerships in the Far East are also of vital importance to us. This is why I feel that even today we should all be thinking about what to do in Nagoya. The Asians are, after all, our logical partners. They are a great deal more culturally aware than certain bureaucrats here, and they would be very impressed if we gave our culture pride of place.
I remember a Croatian exhibition that we had once that was Croatia's first appearance in this building. I was wrong at the time to insist that we should stop pandering to tourists. Thank goodness no one listened to me and they brought culture into the building, which was the best thing they could have done in the long run. We should think about all this very carefully, and because we are now preparing to organise an event in Germany and the preparations are going so well, we should be starting to think a little further forward. I must apologise for having pre-empted the next two stages, because we need to make long-term plans for our European culture and taking Europe out into the world, and we need to ensure that this impression of Europe is spread much further. As this is the last time I shall be speaking in the European Parliament, I would urge my successors not to forget culture, because it is vitally important. We are a cultural continent and we should remember that this is the most permanent feature that Europe has!
Applause
Thank you, Mr von Habsburg. Not only is that your last speech in the House, but I would also like to point out the following once again: since 1979 - for 20 years now - you have been one of the Members who are virtually always present on Friday, and you were among the founders of the so-called Friday club. On behalf of the House, I should like to thank you once more for setting such an example. I also hope that other Members who join us will follow your example and behave likewise.
Applause
Madam President, Mr von Habsburg looked ahead in his speech and said that we must look forward to future universal exhibitions. A glance backwards would not be out of place, however. Let us consider how past Expos have turned out, and what sort of impression they have left on us. Several members of the Green Group were in Lisbon and felt very disappointed about the whole event. Lessons should be learnt from this.
The Green Group in the European Parliament therefore maintains a 'constructively critical' attitude towards the Hanover Expo. It is important that the exhibition should be held. As Mr von Habsburg said, what is at stake here is culture. I am also glad that we are resisting 'EU nationalism' by not restricting ourselves to European culture alone. Countries outside Europe will be included, so that we can draw on cultural knowledge from around the world.
As far as this particular Expo is concerned, there are some purely budgetary issues to bear in mind, as the Committee on Budgets has pointed out. One aspect is the fact that a huge amount of money is being spent on this exhibition. Appropriations for the European campaign to combat violence against women come under the same budget item. I trust that resources for the latter will not be eaten up by the Expo. My personal opinion is that the campaign on violence against women is actually more important from a future perspective than this exhibition.
The theme of the Expo is highly relevant: 'Humankind - Nature - Technology'. I myself find the range a little narrow, nonetheless, and am not one hundred per cent sure that the EU should be getting involved in such an event. Yet I believe in the end that the Green Group should support the idea of taking the project forward. In parallel, however, we need a thorough evaluation of exhibitions of this kind. Lessons can then be learnt for future occasions.
Madam President, ladies and gentlemen, I should like to begin by congratulating Mr Hoppenstedt on his last speech, which was very much to the point and summed up what all this is about, namely linking modern technology with nature and mankind. He has been very successful in fighting for this in his time in the European Parliament, for which I congratulate him. The world exhibition in Hanover is to run from 1 June to the end of October 2000, in other words about a year before euro notes and coins come into circulation. The whole world will be there, as millions of visitors converge on Hanover not just from the 15 Member States, but also from the rest of the globe. One hundred and seventy countries and 14 international organisations are to exhibit, so it is important for Parliament, the Commission and the Council to start thinking now about the meetings they could organise, because a visit to the world exhibition should also primarily involve meeting up with other people, holding conferences and reaching agreements. It is an ideal platform for us in Europe, and it is one that we should exploit to the maximum.
As far as the European Parliament is concerned, I would also urge that we should hold our interparliamentary meetings there, for example. Hanover has an extremely modern conference centre which is right there on the exhibition site, and it has excellent infrastructure with full interpreting facilities. It would be a good opportunity to show the rest of the world outside Europe the possibilities that Europe has for the future.
I would like attention to be focused in particular on the 'Edu-tainment Centre', placing the 'learning adventure' - lifelong learning - at the centre of our efforts. We should show what the European Union has already achieved, and we should ensure that all the information is made available on VDUs, on the Internet, on multimedia, for young people, the elderly, in fact anyone interested, in the form of 'Infotainment'. I think the 'learning adventure' is a special challenge, and this modern way of learning is very important and a tremendous opportunity for schoolchildren, students and everyone else.
Finally, we must take advantage of the infrastructure around Hanover, which has been developed to a very high standard. I am already looking forward to the opening of this major exhibition.
I should like to congratulate the Committee on Culture, and in particular its rapporteur, Mr Hoppenstedt, for this comprehensive report on Expo 2000 Hannover. In the year 2000, Expo 2000 Hannover will be a major communication event on a world scale. The theme for the exhibition is mankind, nature and technology. The organisers, under the leadership of the Expo Commissioner General, are committed to presenting current and future options on how to achieve a balanced and harmonious coexistence of the theme's three elements.
It is the Commission's intention to ensure the participation of the European Union and its institutions at this important event. This was also outlined in our communication of 18 March. We are pleased to see that all EU Member States will participate in this event. The vast majority will have their pavilions located on the so-called European boulevard. The EU pavilion would be at the heart of this, just opposite the host country's pavilion.
The aim of Union participation at Expo 2000 is to present the crucial role the European Union is playing, through its institutions, as a forward-looking, dynamic actor on the world stage at the dawn of the 21st century.
The Commission is pleased to note that Mr Hoppenstedt's report gives positive backing to the Commission's intention to organise Union participation at Expo 2000. The report specifically underlines the importance of a coherent and balanced presentation within the Union pavilion.
The Commission agrees with Mr Hoppenstedt that the Union pavilion must present the best possible image of the European Union in the 21st century: a European Union which is democratic, transparent, law-abiding, socially just, tolerant and culturally diverse. What we strive for is to make its citizens aware of the reality of European integration and of the Union's role in international relations.
It is our aim that such a presentation will be based on the use of the latest interactive multimedia and electronic technology available. This will ensure that visitors, and in particular the younger generation, will have an eye-catching and thought-provoking experience.
I am pleased to inform you that an architect's competition for the design of the Union's pavilion has now been judged. Its results are due to be announced formally in the EC Official Journal. The companies involved in the competition have also been informed directly. The Commission is responsible for the official coordination of all EU institutions to ensure they participate in a coherent manner in Expo.
I can report to you that such coordination has already begun. The Commission's inter-service task force, and an interinstitutional working party have been created. The detailed programme of activities and communication strategies is being developed within these two bodies along the lines of the Commission's communication and the Culture Committee's report. Regular reports on the progress of this work will be made to the Culture Committee.
With regard to the budget, an estimated amount of EUR 14 m is proposed for the year 1999-2000 on budget line B3-309, Special Annual Events. This budget, which will cover the needs of all EU institutions, is deemed the minimum necessary to finance the proper participation of the Union at the Expo. It will be recalled that a total of EUR 10 m was earmarked on budget line B3-309/99 in order to finance two activities: Expo 2000 and a European campaign to combat violence against women. In addition to this it is strongly recommended that a further EUR 6.5 m is voted for in the budget for the next year, the year 2000, to complete the Expo 2000 action.
The Commission is confident that the interinstitutional cooperation already set in place will produce the necessary positive results to allow the budgetary authority to determine favourably the budget for 2000. The Commission also welcomes the proposal to second Parliament staff to work at Expo 2000. This will be in addition to the Commission staff that will be devoted to this action. The estimated administrative expenditure for this participation is EUR 1.44 m on part (A) of the budget.
The Commission looks forward to continuing cooperation with the European Parliament and its services to ensure that the Union's participation at Expo 2000 will be an important event in bringing the European Union and its institutions closer to its citizens.
Thank you, Mrs Gradin.
The debate is closed.
We shall now proceed to the vote.
Parliament adopted the resolution
I voted against the report. It seems to me that more relevant tasks are being postponed because EUR 15 million are being expended on Expo 2000 in Hanover.
European textiles market
The next item is the joint debate on the following oral questions to the Commission:
B4-0338/99 by Mrs Ferrer, Mrs Peijs and Mr Chanterie, on behalf of the Group of the European People's Party, on mass imports of low-priced textiles; -B4-0339/99 by Mr Moniz, on behalf of the Group of the Party of European Socialists, on the mass of cheap imports on the European textile market.
Madam President, Commissioner, the European textile and clothing sector is currently being battered by massive and abnormally cheap imports from economic areas that are either in the grip of a serious recession or whose own traditional markets have been closed to them. This is what is happening with the countries of South-East Asia, Central Asia, the former Soviet republics and the Baltic republics. In addition to this, there is the unprecedented increase of imports from Turkey due to the closure of the Russian market and Turkey's industrial capacity, which has expanded dramatically over the past five years.
As a result of such massive imports, which scarcely cover the cost of the raw material, many European textile companies are currently recording losses and their survival is threatened. This is seriously jeopardising a number of jobs.
The unfair competition faced by this sector - a sector that includes the production of fibres, threads and cloth and also the finished products - is getting worse. And it is getting worse because of the tariff and non-tariff barriers, as all the rules established within the World Trade Organisation prevent the sector from having access to the markets of countries such as India, the United States or even Turkey. It is as if these rules only applied to the Community's markets, which these countries and their products can access freely.
This imbalance is heightened by the vast array of preferential agreements that the Union has already signed, or is about to sign, with third countries, at a time when the announcement of a new round of multilateral negotiations is casting a doubt over the advisability of these bilateral agreements. The result of the combination of these negative elements is that European businessmen in the textile sector feel that there was little use in investing significantly, as they did, in high technology and ambitious restructuring to modernise their business and in specialising in quality, fashion, design and the European trade mark.
Despite having taken steps to be able to successfully meet the challenge of international competitiveness, the textile sector does not have the weapons it needs to defend itself when faced with unfair competition. For this reason, I would urge the Commission to adopt whatever measures are necessary to put an end to the unfair competition to which this sector is subjected. In this way, we could guarantee full compliance with the commitments made by all the parties in the framework of the World Trade Organisation.
I am thinking specifically of the trade defence instruments available to the European Union to eliminate trade barriers affecting Community products. I am also thinking of the safeguard measures provided for in the Uruguay Round agreements, which the Commission should perhaps adopt.
However, in the resolution on the Commission's communication on the textile and clothing sector, and in the actual plan of action that the Commission then drew up, there is already a series of proposals along these lines. What is happening is that these proposals are not materialising, and if they are not urgently promoted, an large part of a sector which is firmly established in European industry and which, above all, provides many jobs, could disappear.
Therefore, Commissioner, I would ask you to tell Commissioner Brittan how urgent it is to adopt measures to protect our textiles sector in a fair and faithful manner. On the one hand, this protection should be justified and should comply with some of the provisions and requirements set out in the rules of the World Trade Organisation. On the other hand, it should come under the legislation that the European Union itself has drawn up to govern its trade with third countries and with developing countries. I hope that the Commission will bear this in mind and will address this problem which affects so many jobs.
Thank you very much, Mrs Ferrer. I wish you all the very best for the future, in spite of the fact that you and I will be competing in the same area in the elections.
Mr President, during the parliamentary term now drawing to a close, we have frequently discussed textiles and clothing. There has certainly been proportionately more talk than action. Nevertheless, some positive things have been achieved, above all as regards the Commission's approach to this sector. Previously, the textiles and clothing sector were viewed with suspicion, being regarded as uncompetitive and the province of third world countries. That is to say, it was regarded as a marginal sector doomed to fade away because of an attitude of conformism and fatalist determinism which would inevitably lead to millions of workers losing their jobs, just when the European Union had chosen to give priority to the fight against unemployment.
As discussion and analysis of the situation has progressed, there has been a significant change in the attitude towards textiles. Fortunately, this sector has come to be viewed as one of the most competitive and innovative, and it has been recognised that it is one of the most labour-intensive sectors and is therefore potentially an effective tool in the fight against unemployment. I personally am satisfied that I have to some extent been able to contribute to this new perception of the textiles and clothing sector.
But many things still need to be put on a firm footing. The plan of action announced should not just remain on paper as a list of good intentions. The specific support measures needed for SMEs should be progressed without delay. The European Union should be firm in calling for strict compliance with the rules of the World Trade Organisation and the Textile Agreement, in particular the timetable for liberalisation, controls on dumping and fraudulent practices, access to third country markets and restrictions on bilateral agreements.
Mr President, ladies and gentlemen, five years ago I started my membership of the European Parliament by raising the problems of the textiles and clothing sector. I am concluding my participation in this final part-session of the European Parliament on the same subject, more convinced than ever of the need to defend this sector and more confident about its future. In my own country, where this sector accounts for 25 % of jobs in processing industries and 30 % of exports, where there are regions that are almost entirely dependent on it, with a consequent impact on the life of most families, thousands of workers and employers are viewing the future with hope and anticipation, but also with many doubts and fears. We must show ourselves worthy of their confidence, dedication and hard work, and their willingness to continue demonstrating their faith by investing in a sector which involves risk but undeniably has a future as an integral part of the Europe of social responsibility and solidarity that we wish to see.
I should like to reply to the questions by Mrs Ferrer and Mrs Peijs, and by Mr Chanterie and Mr Moniz.
On the question regarding recent imports of textiles from third countries into Europe, the Commission is in contact with the European textiles and clothing industry on this issue. The European industry believes that recent imports from a number of third countries, especially from Asia, were made at very low prices. On 3 May, representatives of the European industry met with my colleague Sir Leon Brittan to explain the situation.
At present the Commission is in the process of establishing, together with the industry, the facts regarding import flows and prices. Once the facts have been established the best course of action can be determined. If it shows that there have been unfair trade practices such as dumping or subsidisation causing injury to the European industry, the European anti-dumping and anti-subsidies legislation provides for means to deal with this situation.
At the meeting of 3 May Sir Leon Brittan assured the European industry that if there was evidence of such unfair trade practices the Commission would examine very seriously any complaint made by the industry. It would then take appropriate action.
As regards the situation under the relevant international agreements, we have to keep in mind the following. Firstly, for WTO members, the agreement on textiles and clothing (the ATC) already provides for quantitative restrictions on imports from a number of third countries, including countries in South-east Asia. The Commission ensures that these limits are respected, and there is no evidence that the recent imports have exceeded the quantitative ceilings. In addition, the ATC provides for a transitional safeguard instrument. According to this agreement new quantitative restrictions can be introduced when it can be demonstrated that increased imports seriously damage the domestic industry or threaten to do so. These actions are subsequently scrutinised in the WTO.
Secondly, for a number of non-WTO members, bilateral textiles agreements fix quantitative limits. In addition, for imports that are not under quota, reference ceilings are set. These are percentage limits of the previous year's imports as a share of total Union imports. Once these reference ceilings are reached the imposition of a new quantitative limit may be requested.
Finally, in response to the question regarding the positions expressed by third countries in preparation for the forthcoming round of the WTO negotiations, I would like to say the following. Some developing countries which are WTO members would indeed be interested in amending the agreement on textiles and clothing in order to speed-up the liberalisation of all quantitative restrictions, presently due to be completed on 1 January 2005. Nevertheless the Commission does not advocate this idea. Such an acceleration of the liberalisation timetable would also cause immense difficulties for the second major textiles importer, the United States.
Thank you, Mrs Gradin.
I have received two motions for resolutions to wind up this debate, tabled pursuant to Rule 40(5).
Madam President, ladies and gentlemen, as you mentioned, the Group of the European Liberal Democrat and Reform party had in fact tabled a motion for a resolution but, in the light of those tabled by both the Group of the European People's Party and the Group of the Party of European Socialists, there is no reason why we should not support these resolutions. That is why we have withdrawn our motion.
In truth, we are returning to an issue that we have dealt with on previous occasions. We are calling for positive action from the Commission to ensure that international trade practices relating to products of the textile industry are dealt with appropriately. We are trying to ensure that trade is conducted in accordance with the rules agreed on in the respective international agreements applied by the World Trade Organisation.
We have adapted our position not only on the textiles industry but also on the European system of production in general in order to respond to the need for the sector to accept the conditions of a global economy and to work to increase its productivity and competitiveness. It must be restructured so that our products and services are sufficiently accepted in a global economy to enable them participate fully in the international markets. As a result of this increased competitiveness, European industry and services will be able to grow and will therefore also be able to create more jobs. This is the general approach we are also applying to the textile industry.
Therefore, our position is not a protectionist one. It is a position that will allow us to comply fully with the agreed international trade practices. The events of recent months, particularly in Asia - which Commissioner Gradin mentioned - are of great concern since the very positive effort made by the textile industry to become more modern and competitive and to have the best possible position and share of the international market may be ruined in a very short space of time.
Massive imports under inadequate conditions from various areas, including Asia, could ruin the industry's opportunities. These imports worry us and I welcome Mrs Gradin's specific comment on this matter. I must stress that this industry has made considerable efforts to adapt. What is more, it would be unfair to put at risk one of the industries that creates most jobs in the European Union.
Mr President, I am very pleased that my last speech in this parliamentary term relates to an important sector, the European clothing and textile industry, which has a predominantly female workforce, a large number of SMEs, often in rural areas, and a future which is largely dependent on the application of fair trading rules.
In the absence of any positive measures by the Commission, whose action plan to make the sector more competitive we examined in 1998 but has not been followed up in practice, some Member States such as France, Spain and Portugal have taken steps to curb the exodus of jobs to third countries. In France, a textile sector plan which reduced the social charges that were a burden on wages has enabled 35 000 jobs to be saved, not to mention indirect employment.
The Commission then decided to get tough, not against those countries which refused to introduce social and environmental clauses in world trade rules, but against the Member States. It considered that reductions in social charges could distort competition between European producers, and it declared France's textile sector plan to be illegal, demanded impossible repayments from firms and blocked the extension of this job-saving measure to other sectors.
This approach needs to be changed. We should only allow into the Union products from third countries where operators comply with the ILO social rules relating to working conditions, working hours and child labour, until such time as the Union applies these rules as part of the package of international agreements it is negotiating and, in particular, the WTO negotiating rounds. It is unfair competition against European businesses that the Commission should be attacking, not the Union's own firms.
In conclusion, I would refer to the concern generated by Mr Prodi's first statements on this subject, which suggested that he has a very ideological notion of competition and regards any regulating or corrective measures taken by a Member State as tantamount to distorting competition. Would he regard Sir Leon Brittan as dangerously 'dirigiste'? This is not the way to help European industries and the families they support to meet international competition on a level playing field.
Mr President, it is good to see you, the faithful Friday President, taking charge of affairs at the close of the session.
I support this cri de coeur from the Europe textile industry. Europe is a big market but it is not a dumping ground and Mrs Ferrer has made a very good case. Mr Moniz also talked about fraudulent practices. Let me tell you one. A country which had the right to import shirts but not piece-good textiles got round the rules by importing shirts with tails 15 metres long - and they got away with it.
Europe may lead in the textile fashion industry but we must have a basic manufacturing industry in order to support it. Europe may well lead also in the design and techniques of textile machinery but there again we need to have a home market for such products. I mention friction-spinning, which was as a fairly recent invention in Europe. Instead of using it to make textiles more profitable for Europe we actually sold the technique abroad. We made the profit of our invention once.
We need to support developing nations by having bilateral treaties with them in order that they can have a market for their goods. I have no quarrel with that at all, but if we are going to have these bilaterals the Commission should be called upon to draw the lines very clearly and make sure they are properly controlled.
Mr President, I should like to begin by thanking Mrs Ferrer, because I think that this is an extremely important initiative. When sectors are in crisis, we must always ensure that we take the right measures in good time. It is crucial that we should prepare for the WTO negotiating round in Seattle, and in the Committee on Economic and Monetary Affairs I have always insisted that we should clearly identify the salient points here and that our main concern is access to third markets. We must specifically ensure that these markets are opened up to us and that fair conditions are applied.
We also need to consider incentives in export marketing. We must see to it that firms are able to offer their goods internationally so that Europe can be presented as a powerful force. Another very important point is that we must ensure that a lighter burden is placed on SMEs in particular. This is an issue to which I personally am very committed. We have more than 16 million SMEs in the European Union, and they need to be given greater help and consideration here in the House in future.
Since I am the last speaker, I should also like to thank the President and his team, who have always worked so very hard here on Fridays. I should also like to thank the President of the European Parliament, Mr Gil-Robles, for taking my initiatives to eliminate crime in and around the European institutions very seriously; our group chairman Mr Martens for promising not to forget this issue in future in Belgium and to continue to support us; the President-in-Office for promising to devote his efforts to this; and finally the Quaestors and the Conference of Presidents, for whom this issue has now become genuinely topical. I am looking forward to seeing a safer Europe in the next parliamentary term.
Applause
Thank you, Mr Rübig.
The debate is closed.
Given that the Group of the European Liberal, Democrat and Reform Party has withdrawn its motion, we shall proceed to the vote on motion for a resolution B4-0455/99.
Parliament adopted the resolution
I voted against the resolution on the European textile market. The proposal is over-protectionist in its thrust and takes inadequate account of the importance of exports of textiles and ready-to-wear clothing for poor countries that are anxious to develop their economies.
Ladies and gentlemen, when I am in the Chair I usually do not vote. Today, somewhat exceptionally, I myself requested this roll-call vote and participated in the vote. I abstained in order to remain true to my supposedly institutional attitude. However, I wished to make a record of all your names, with mine among them, as a symbol of what we could call the 'Friday club'. And, ladies and gentlemen, if you will let me make the most of this list, I will contact you all every autumn from the year 2000 onwards so that, wherever we may be, we can try to meet on a Friday here in Strasbourg.
Applause
Mr Habsburg-Lothringen wishes to speak on a point of order.
Mr President, chairman of our 'Friday club', I should like to make the most of this opportunity to thank you in Catalan, your mother tongue and a language steeped in the traditions of our European culture. It is a language that we do not hear enough in this Parliament.
As a loyal member of this club, it is very important to me that I thank you for your wise leadership and your hard work to make Fridays a fully valid day of Parliament's part-sessions. I hope that your and our example will be carried through to the next term to include Friday as a day when we can count on the presence of 620 Members. Thank you very much indeed and goodbye.
Applause
Thank you - moltes gràcies .
Mr Medina has the floor on a point of order.
Mr President, you know that I am usually present for the Friday sittings but that I rarely ask for the floor because we are almost always working so quickly as we have planes to catch and so on. Today, as an exception, because it is the last day of the current parliamentary term and taking into account how early it is, I should like to speak on behalf of the Socialist Group and acknowledge the work you have done as President of the sitting.
Furthermore, I should like to point out that for 40 years, Spanish parliamentarians were starved of democracy, and for us the parliamentary institution is extremely important. It is important to you and to me because of our own life experience. I believe that one only values what one does not have. The fact that the European institutions include a Parliament, with all its defects and all its problems, is something that the people of Europe should begin to value. The fact that this Parliament has become a fundamental element of the Community mechanism during this term must be valued. I believe that our task now in the coming weeks must be to convince the people of Europe of how important their participation in the elections is to this Parliament. And I believe that at least those Members who are here today have done everything possible to ensure that our work is not trivial, but that it is important and definitive work in the process of European integration.
Applause
Mr President, ladies and gentlemen, in the last sitting of this parliamentary term, I should of course like to add to the thanks expressed by my colleagues Mr Medina Ortega and Mr Habsburg-Lothringen. And, of course, I should also like to thank Mr Habsburg-Lothringen for speaking in our language, which is something I hope will become more commonplace in the next term. I should like to say how pleased I am to have been part of this closing sitting. I should also like to thank you, Mr President, for your work as Vice-President of this House. Thank you very much.
Applause
Mr President, on behalf of the PPE Group, I should like to thank you most sincerely and congratulate you, not just on being such a stalwart president on Fridays, but for presiding in such a very democratic, open and disciplined manner. It has been a pleasure to come to know you as a Member of this Parliament and also as a president of the sitting, often in difficult circumstances on Fridays. I therefore endorse what Mr Medina and the acting chairman of the Liberal Group have said. Thank you very much and goodbye.
Mr President, I would not wish the Italian language to remain unheard at this moment of farewells. I cannot, much as I would like to, speak Catalan, but nonetheless I would like to thank you and also all the Vice-Presidents who are not here and have done such sterling work, as well as President Gil-Robles.
We shall be leaving this Chamber, and I believe even those colleagues who are re-elected will not be returning to it, because a new one has been provided. We are rather sorry to leave it, because this is the historic residence of the European Parliament.
I would also like to thank our chairman Mr Martens, whom I can see leaving just now, for staying here right up to the end. Nonetheless, the vice-chairman, Mrs Oomen-Ruijten, remains and is a worthy replacement for him. I bid farewell to you all, and would particularly thank you, Mr President, for the great skills and common sense you have shown in chairing our debates.
Mr Gutiérrez Díaz, I would first like to say that I believe your profession as a paediatrician has been a great help to you in understanding many of the issues discussed here in Parliament. Lenin himself referred to leftism as a child illness, and so in this Chamber we find childishness, maturity and longevity. All human life is here. Those of us here on Fridays, this loyal group of survivors of the often hard and tedious work during the week, amongst whom there is a spirit of complicity, have managed to maintain a sense of humour.
Humour is a basic requirement here. It has brought cheer to young and old alike - I will not say to children, as there are none here. I would like to thank you on behalf of the Union for Europe Group, and in Portuguese, for the patience, humour and wisdom that has marked everything you have done here. Thank you very much and I wish you every success in your profession. I shall be returning to mine also: five years is a long time in a man's life and I do not have many five years to spare for Parliament, so I shall be devoting myself to other causes.
Mr President, a number of people have already thanked you, and I would like to join them in doing so. There is one person I would like to mention, whom I refer to in our group as the Friday godfather, the one who always has something to say, and that is Mr von Habsburg. The fact that there are so many of our group here is partly thanks to him. He too is now leaving us. I should like to thank him for the excellent leadership he has shown us all.
Applause
Mr President, as this is the last sitting in the first parliamentary term in which Finland has been a fully-fledged Member of the European Union, I, as a faithful son of the Friday club, would like the Finnish language to be recorded in the verbatim report of the proceedings of this last sitting. We would especially like to thank you, Mr President, for the fact that you were always happy to welcome us Finns in the Finnish language, which you pronounce so elegantly, and for the fact too that you were always ready to guide and encourage us, as we were new to the procedure of this House. Many thanks, and many thanks also go to all of you sitting there on the tribune. The work you have done has been invaluable. Thank you.
Mr President, greetings to you from Nordic parts and from Sweden! On behalf of the Green Group, I should like to join in the chorus of praise heaped upon you today. You have always conducted Friday's proceedings in such a friendly way, with great humanity and humour. You have been a fantastic President. Because of you, Fridays have been a high point of the Strasbourg week. Along with everyone else, I wish you all the very best for the future.
Mr President, I would like to add my thanks to those of Mr Paasio, as, of all those who chair our sittings, you are one of the few who have actually used the Finnish language in carrying out your duties.
Mr President, it would be terrible if the group that has loyally supported this Vice-President to the end did not thank him for his work and dedication. What is more, from a personal point of view, he knows we think fondly of him. I hope, however, that he will not use these great complimentary speeches by the whole House to his benefit in the election campaign, as we are in different camps.
Laughter
I should like to say how fondly I think of you. Our group has supported you faithfully until the end and you know that, wherever we may be, you will always be remembered.
Thank you very much, my good friend Laura. Allow me, in this case, to correct what Laura said slightly: we are not in different camps, we are in the same camp but on different lists.
Mr President, I would just like to draw your attention to a small point which I think is rather important. Friday is not a normal day either for you or for me. Friday is usually the day when I receive groups of visitors, and I can assure you that as far as the people from my country who have visited the European Parliament are concerned, you are the most popular president of the sitting. I am grateful that you are a candidate in your own country, because in mine you would have been unbeatable. Thank you and good luck for the future.
Thank you very much, Mr Goerens. I hope that I will pick up your way of thinking to help me in the difficult journey ahead.
Mr President, you have always been a very friendly person. Whenever we met in the corridor, you would always ask 'How is Maastricht getting on?' Other people thought you were talking about the Maastricht Treaty, but in fact you meant my football club, which was always doing very badly - and still is. But we knew what we meant. Barcelona, on the other hand, is doing very well, but that is because it has eight Dutch players. Thank you very much.
Thank you, Mr Bertens. Of course, you speak as if you were from Barcelona, because you know that at the moment Barcelona is almost a Dutch team.
Mr President, you seem to be being presented today with a bouquet made up of all the different cultures and languages of our various nations. As someone born a Frenchwoman, I should like to add Germany's flower to this bouquet for you to take home in your heart, and I should like to wish you every success in your work for democracy, which is so important.
Applause
Mr President, I was possibly the last Member to join the 'Friday club'. You are well aware that I came to this House scarcely six months ago. That is a very short time but it is enough for me to have appreciated your work as President and your work in chairing this sitting. In these six months I have missed two Friday sittings and you made sure to remind me of them. I should like to thank you personally and on behalf of the group I represent.
Mr President, as well as thanking and congratulating you, I should like to add to what has been said by Mrs González Álvarez and by you yourself. I should like to say that there is one thing we agree on in terms of parties and lists: we are all on the list of pro-Europeans. In the past in Spain, being on the list of pro-Europeans meant being on the black list. Therefore, whether or not you are on the list, whether or not you are in the party, or whether or not you are in this House, I know that both of you, like many of us here today, are in favour of freedom, justice and solidarity.
Mr President, as someone who has been in Parliament for 20 years, I should also like to congratulate you, together with my colleague Ursula Schleicher, who has also often been a member of the Friday club. It was always a great pleasure to round off a long and difficult sitting - and I was often there at the end, though not always - with a joke, and I hope that the spirit which you have stood for and which several people have reflected in their speeches will continue in the next Parliament. It will be in a different building which will not be as homely; the light will be colder, I think, but I hope that the pleasure, the vision, the cooperation and the humour will remain.
Mr President, Luxembourgish is sadly not one of the Community's official languages, otherwise I would have added it to the bouquet that Mrs Gebhardt talked about. But if I say 'Villmools merci ', I am sure you will understand, and it would surely not be against the Rules of Procedure just this once to use two words of Luxembourgish, one of which is French anyway.
Mr President, I should like to thank you for being in the Chair for almost all the Friday sittings. I regard Friday as a normal working day just like all the rest, and I am extremely sorry that so many of our colleagues are notoriously absent. I have attended every Friday sitting for the past ten years, and if I return - I do not know whether I will, because in my country the people decide, not the parties - I shall maintain the same discipline.
I would also like to thank you for being so generous with speaking time. We have sometimes been allowed to have the floor for half or even a whole minute more than the minute officially allocated, so I would thank you most sincerely and hope to see you here again - because you are sure to be re-elected - not just on Fridays, but on all sitting days.
Mr President, I should like to thank you not just for being such an excellent leader of our Friday club, as many people have already mentioned, but for something else as well. This morning Mrs Schleicher, who is also a member of the Friday club, said in the Chair at the beginning of the sitting 'The Rules of Procedure also apply to the Conference of Presidents'. This has inspired me to thank you for being a vice-president who has always stood up for the rights of individual Members. The Friday club itself consists of people who stand up for the rights of Members, and I very much hope that we will be able to continue to work together on this in the next parliamentary term.
Mr President, as a member of the 'Friday Club', I too would like to say a few words. We must remember that this is not the only club we have. Let us not forget our 'Questions Club', over which you have often presided. Several of us are keen users of Question Time. Although attendance tends to be lower on those occasions, you always behave in Friday fashion, in your usual open and friendly way. Thank you so much for the fine times we have shared, Mr President.
Mr President, I too would like to thank you. I cannot for the moment find the rule that I need in the Rules of Procedure, but I would like to say, finally, that this was a parliamentary term which took Europe a little further forward, but took the European Parliament a great deal further forward. We have three new Member States, and I hope that the Amsterdam Treaty and the excellent spirit that you have generated with your sense of humour will enable us to make considerable progress towards a democratic Europe. I wish all those colleagues who are not coming back every success and good health in the future, and I wish those who are coming back the strength to stand up for a democratic Europe.
Thank you, Mrs Gröner. I should like to thank you and all the Members of this House who have spoken.
As regards what Mrs Lenz said, if it is not going too far, I believe that her words can be extended to all the Vice-Presidents.
I have received a request for the waiver of Mr Carlos Coelho's parliamentary immunity from the relevant Portuguese authorities. Pursuant to Rule 6 of the Rules of Procedure, this request will be passed on to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities.
I have received requests from the Group of the European People's Party to appoint Members to the following committees: Mr Wieland as a member of the Committee on Legal Affairs and Citizens' Rights; and Mr Gahler to replace Mr Wieland as a member of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. Are there any comments? If not, these appointments are approved.
Mr Posselt has the floor.
Mr President, I should like to offer my warmest congratulations to everyone on their appointments.
Thank you very much, Mr Posselt. That will be noted in the Minutes.
Parliament has come to the end of its agenda.
As this is the last sitting in this parliamentary term, I would propose to the House that we derogate from Rule 133(2) and approve the Minutes of the current sitting now. They have been drafted as the debates have taken place. If there are no comments, that is how we shall proceed.
The Minutes were approved
Ladies and gentlemen, we have reached the end of our work. As you are all aware, I usually thank Parliament's services for their help during the sittings on behalf of all of you and I am sure I reflect your feelings in doing so. Today, such thanks must be of a special nature. It is not the last time they will be thanked but it is the end of an era.
You all know that in order to weave a basket to hold our political activity, we need many willow branches and these branches are the officials who help us. Therefore, allow me, albeit briefly, to express my thanks to the various groups involved, beginning with the ushers. The ushers, ladies and gentlemen, achieve a marvellous mix of discretion and service without any degree of servility. They respond to any of our requests for help. I believe that we should show our appreciation for their silent and subtle company with great enthusiasm.
Applause
We must also thank two groups of survivors. The first of these is the translators, who survive the reams of pages we throw at them everyday without being exhausted or overcome by such a vast quantity of pages. An average of four thousand pages are produced by the translation service every day. I believe it is only fair to express our gratitude for the rapidity and quality of their work. And, as I cannot mention them all by name, allow me to express our thanks via the Director-General of Translation and General Services, Mr Wilson.
Applause
And there are more survivors to be thanked: the interpreters. The interpreters manage not to choke on the rapid speeches we cobble together in the few seconds the President may give us if we are lucky. They also work hard to turn our rambling speeches, which are sometimes difficult to understand, into something coherent. Therefore, because they have survived, and because they have helped us so much, we thank them.
Applause
We should also like to thank those whom we do not see every day but whom we see traces of every day, that is, those who produce the Session News, the document that briefly tells us about the sitting. In the inscrutable jungle created by the number of issues we deal with in the House, they are able to choose the appropriate species and tree on every occasion. I should also like to pass on our thanks to them for their work on selecting the right aspects.
Ladies and gentlemen, we must also thank those who produce the Rainbow every day. I would say that they are like good photographers, who photograph a sunset and improve upon it but make us believe that it is exactly the same. With great subtlety, they often improve upon our speeches. We should also like to thank them.
And, lastly, allow me to express my thanks to my friends - indulge me and let me call you my friends - who are here with me today and who have been with me on so many occasions.
I am also going to say a few words of special thanks to the Secretary-General. I personally owe a great deal to the Secretary-General for his skill and his rigour when it comes to putting forward proposals. This has made my work a great deal easier and I should like to thank him from the bottom of my heart.
And I would also like to thank my friends who have helped me. Ladies and gentlemen, our political activity does not move at a frenzied pace, but we could compare it to a train, not a high-speed train but a goods train. Yet trains do not move forward if there are no rails and these rails are what stop us from coming off the tracks. On many occasions, I have felt that these rails were guiding me along the right track and making my work easier.
Finally, ladies and gentlemen, I should like to thank you all from an emotional and a rational standpoint. From an emotional standpoint, there is a Spanish folk song that could express the way I feel at the moment. I am not going to sing it but I will recite the lyrics. Of course, this is a challenge for the interpreters because it obviously rhymes in Spanish. Let us see if they are capable of making it rhyme in every language: 'They say goodbyes are not sorrowful, they say goodbyes are not sorrowful, say that to him who has said farewell, say that to him who has said farewell'.
Ladies and gentlemen, there is a hint of sadness today; we are not going to try to hide it. We are saying goodbye to one another and we know that we will go down diverging paths and that there will be separate adventures for those we have met day after day in this House. But I must say that the hint of sadness can be compensated for, firstly, by reflecting on what we have done. We can consider two things and the first of these is the satisfaction of a job well done. Ladies and gentlemen, we can be satisfied with a job well done every day, and even on Fridays, and we can say this without being smug and with the peace of mind and conviction we have when stating something we are absolute sure of.
The second thing that makes up for the hint of sadness, ladies and gentlemen, is the fact that we know that this is not the end: this great celebration of democracy celebration will help it continue. As Mr Medina Ortega said, many of you have been lucky enough to have democracy handed to you as if it were completely natural and you value it just as naturally. Some of us have had to fight for this democracy. Therefore, every time there is an election, irrespective of the outcome for us as individuals, it is a celebration. It is a reason to be happy because we are safe in the knowledge that nothing is above the will of the people when it comes to choosing their representatives.
Therefore, ladies and gentlemen, we can take solace in the satisfaction of knowing that we will be well represented in the future.
Ladies and gentlemen, my friends, I wish you good health and good luck in your future work.
Adjournment of the session
I declare the session of the European Parliament adjourned.
The sitting was closed at 11.02 a.m.